            Case 2:16-cr-00014-JD Document 62 Filed 10/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                              CRIMINAL ACTION

                v.

 NATHANIEL RODRIGUEZ                                        NO. 16-14

                                           ORDER

       AND NOW, this 29th day of October, 2020, upon consideration of defendant Nathaniel

Rodriguez’s pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by

a Person in Federal Custody (Document No. 45, filed October 17, 2019), the Government’s

Response to Defendant’s Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C.

§ 2255 (Document No. 49, filed January 29, 2020), and defendant’s Reply to the Government’s

Response (Document No. 50, filed February 21, 2020), for the reasons stated in the

accompanying Memorandum dated October 29, 2020, IT IS ORDERED as follows:

       1.      Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody is DENIED; and

       2.      Defendant’s request for an evidentiary hearing is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability shall not issue on the

ground that defendant has not made a substantial showing of the denial of a constitutional

right. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
